DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5-9, filed 05/02/2022, with respect to objections and rejections have been fully considered and are persuasive.  The objections and rejections of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which Claims 2-3 and 5 depends, and Claim 4 teaches a limitation: “the biasing member is in sliding contact with the body side attachment portion” that is not taught in the prior art of record and upon further search, examiner could not find prior art that would disclose the above limitation.
Sekino (WO2015053217) is the closest prior art of record.
Regarding Claim 1. Sekino teaches, in Fig. 2, a body side unit configured to attach a wire harness wired between a vehicle body and a slide door to the vehicle body (description of embodiments), the body side unit comprising: a body side attachment portion (6) that is attached to the wire harness; a body side fixing portion (5) that supports the body side attachment portion rotatably and movably in an up-down direction (description of embodiments paragraph 2), and that is fixed to the vehicle body; and a biasing member (7) that is provided between the body side attachment portion and the body side fixing portion, and that biases the body side attachment portion such that the body side attachment portion faces downward in the up-down direction (Fig. 1)(description of embodiments paragraph 7).
Sekino does not teach the above allowable limitation.
Similar reasoning can be made for Claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848